Citation Nr: 1202155	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-32 173	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a spine injury.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a right knee disability.

4.  Entitlement to an initial compensable rating for a left knee disability.

5.  Entitlement to an initial compensable rating for cephalgia.

6.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and B. V. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from July 1989 to July 1993 and from November 1996 to November 2000.  He served in the Persian Gulf Theater of Operations.   

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part denied service connection for the thoracolumbar spine, denied service connection for tinnitus, granted service connection and noncompensable ratings for both knees, and granted service connection and a noncompensable rating for cephalgia.  

In June 2011, the Veteran submitted additional medical evidence.  The RO has not had the opportunity to review this new evidence; however, the Veteran waived his right to initial RO consideration of this evidence.  Thus, a remand is not necessary.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to knee pains.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

Entitlement to service connection for tinnitus and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a combat veteran who has reported a back injury during active military service.

2.  The service treatment reports (STRs) document complaints of back pains at various times.  

3.  A diagnosis of lumbar degenerative disc disease, thoracic scoliosis, and osteoarthritis of the thoracic spine has been offered. 

4.  Competent medical evidence dissociates lumbar degenerative disc disease, thoracic scoliosis, and osteoarthritis of the thoracic spine from active service.  

5.  Throughout the appeal period, cephalgia has been manifested by characteristic prostrating attacks occurring on an average of at least once a month over the last several months.  

6.  Very frequent, completely prostrating and prolonged attacks of cephalgia, productive of severe economic inadaptability, are not shown. 

7.  Throughout the appeal period, the right knee disability has been manifested by painful motion, both in extension and in flexion.  

8.  Moderate limitation of motion in extension or flexion of the right knee is not shown.  

9.  Right knee instability or recurrent subluxation is not shown.

10.  Throughout the appeal period, the left knee disability has been manifested by painful motion, both in extension and in flexion, and by slight, recurrent subluxation.  

11.  Moderate limitation of motion in extension or flexion of the left knee, or moderate instability or recurrent subluxation is not shown.  


CONCLUSIONS OF LAW

1.  Lumbar degenerative disc disease, thoracic scoliosis, and/or osteoarthritis of the thoracic spine were not incurred in active military service, nor may they be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1154, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an initial 30 percent rating for cephalgia are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2011).

3.  The criteria for an initial 10 percent rating for the right knee limited motion in flexion are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5260 (2011).

4.  The criteria for an initial 10 percent rating for the right knee limited motion in extension are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5261 (2011).

5.  The criteria for an initial 10 percent rating for the left knee limited motion in flexion are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5260 (2011).

6.  The criteria for an initial 10 percent rating for the left knee limited motion in extension are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5261 (2011).

7.  The criteria for an initial 10 percent rating for the left knee slight recurrent subluxation are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate II, § 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his representative of any information and any medical or lay evidence that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, adequate notice was sent to the Veteran in May and December 2006 letters. 
VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained all available Service Treatment Reports (STRs) and VA clinical reports.  Although the Veteran testified before the undersigned Veteran's law judge that medical records from his first period of active service are not of record, the claims file reflects that the STRs from the first period of active service have been located and are now associated with the claims files. 

The claimant submitted private medical reports and copies of post-service treatment reports obtained from various military hospitals, as he was a military dependent of his spouse after his own active military service ended.  The claimant was provided a hearing before the undersigned Veterans Law Judge.  The claimant was afforded VA medical examinations.  

The claimant has testified that his STRs from his first period of active military service were lost; however, those records appear to have been located in large part, as they are now associated with the claims folders.  The record does not otherwise indicate that there is any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the evidence suggests that it is likely that the Veteran participated in combat with the enemy, he will be afforded this benefit.  

Residuals of a Spine Injury

The Veteran's STRs reflect that in August 1989 he reported a week and a half of low back pain, but no trauma.  The impression was muscle strain.  In July 1990, he again reported back pain, but the examiner assessed a possible kidney infection.  A September 1992 STR notes a car accident in November 1991 with lingering neck and back pains.  

A September 1996 re-enlistment examination report for the second period of active military service notes that the spine was normal.  An August 1997 STR notes low back pain after heavy lifting.  In September 2000, the Veteran completed a medical history questionnaire and checked "no" to recurrent back pain and to arthritis, rheumatism, or bursitis.  An October 2000 separation examination report notes that the spine was normal. 

The Veteran filed an original claim for benefits in January 1994, but did not mention a back problem.  He underwent a VA Persian Gulf War Registry examination in January 1994, but did not mention a back problem.  He filed a new service connection claim in February 2006, and mentioned that low back pain began in July 1989.  He indicated that he had not received treatment for this condition.  

A June 2008 VA compensation examination report mentions that the Veteran reported having pulled his back during basic training.  He recalled that he was given one or two days of hospital rest.  The examiner noted that the STR contain evidence of overuse syndrome in August 1989.  In August 1997, low back pain, mechanical pain, and muscle pains were noted.  The examiner examined the spine and offered diagnoses of lumbar degenerative disc disease, thoracic scoliosis, and osteoarthritis of the thoracic spine, but dissociated these from active service on the basis that these disorders are more likely to be age-related.  

The above-mentioned medical opinion is persuasive, as it is based on accurate facts and is supported by a minimal rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

On an August 2009-submitted VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran reported continuous low back pain symptoms dating back to active military service.  

In June 2011, the Veteran testified before the undersigned that he hurt his back during active service at the same time that he hurt his knees (which are service-connected).  He recalled that he was repeatedly seen for back pain during active service.  He testified that the first four years of active service STRs appeared to be missing.  He testified that he still has incapacitating episodes of low back pain.  

The Board must address the competency, credibility, and probative value of all evidence, including lay evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of record is competent with respect to observance of symptoms readily observable; however, it lacks credibility.  The lay evidence of continuity of symptoms lacks credibility because at the time of his final discharge from active military service in November 2000, the Veteran denied that he had any back pain.  Moreover, he did not report any back pain during his 1994 Persian Gulf War Registry examination.  

According to 38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007), a lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the medical evidence does not agree with the Veteran's assessment of the time of onset of lumbar degenerative disc disease, thoracic scoliosis, and thoracic osteoarthritis, the Veteran's lay statements will not be afforded any weight. 

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for service connection for residuals of a spine injury must therefore be denied.

Disability Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.59 addresses painful motion.  A portion of § 4.59 states:

    The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (the Board is required to consider all issues raised either by the claimant or reasonably by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (applicable provisions of law and regulation should be addressed when they are made "potentially applicable through the assertions and issues raised in the record").  Burton v. Shinseki, No. 09-2873 (U.S. Vet. App. August 4, 2011).  

If a Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then a total rating based on individual unemployability (TDIU) as a result of that disability must be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court distinguished a claim for an increased rating from that of a claim arising from disagreement with the initial rating assigned after service connection was established.  The Court has also held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

Cephalgia

Cephalgia has been rated noncompensably (zero percent) for the initial appeal period under Diagnostic Codes 8199-8100.  Diagnostic Code 8100 is specifically for rating migraines; however, cephalgia may be rated under this code, as it is analogous to migraines.  

Under Diagnostic Code 8100, a noncompensable rating is warranted for attacks occurring less frequently than one in two months.  A 10 percent rating for migraine headaches is warranted where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating requires characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation requires very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  The 50 percent rating is the highest rating offered under Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

An August 2006 report from a Lakenheath Royal Air Force clinic notes 6-days of continuous headache with blurred vision, nausea, and vomiting, exacerbated by physical activity.  

According to a June 2008 VA hiatal hernia compensation examination report, no physician had prescribed any bed rest in the recent 12 months.  The Veteran reported daily occipital pains, sometimes radiating to the right eye.  He used over-the-counter remedies for relief.  The diagnosis was cephalgia, acute, intermittent. 

In his October 2008 NOD, the Veteran reported that he missed work because of headaches and, during the recent 7 days, he had "massive migraines."  In his August 2009 substantive appeal, he reported that he felt nauseated during headaches and felt that he must lie down in a dark room for relief.  He reported that his headaches were sufficiently frequent and severe as to approximate prostrating attacks that occur at least twice per month.  

In June 2011, the Veteran testified before the undersigned that he had two bad headaches per week that last about 45 minutes.  This testimony appears to be competent, credible, and probative.  38 C.F.R. § 3.159; Jandreau, supra.  

Throughout the appeal period, cephalgia has been manifested by characteristic prostrating attacks occurring on an average of at least once a month over the last several months.  Comparing these manifestations with the criteria of the rating schedule, the Board finds that the criteria for a 30 percent schedular rating are more nearly approximated.  The criteria for a schedular rating greater than 30 percent under Diagnostic Code8100 are not more nearly approximated because very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability, are not shown. 

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors an initial 30 percent rating for cephalgia.  The claim will therefore be granted.

Right Knee

Service connection is in effect for "right knee ischibal tibial band syndrome," according to the appealed June 2008 RO rating decision.  The right knee has been rated noncompensably (zero percent) for the initial appeal period under Diagnostic Code 5261.  Regardless of the diagnostic code used by the RO, all available codes should be discussed. 

Diagnostic Code 5261 is specifically for rating limited knee motion in extension.  Limitation of extension (normal extension being to approximately 0 degrees) is rated as follows: Extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2011).    

Limitation of flexion of the leg at the knee (normal being to approximately 140 degrees) will be rated as follows: Flexion limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).   

Clinical reports received from a military medical facility where the Veteran received post-service treatment reflect that in 2004, the Veteran was taking prescription Darvocet(r) for right knee pain.  A May 2004 military report notes an assessment of right patellar pain.  In February 2007, a Dr. G. L., of London, England, examined the Veteran.  The physician noted that in recent years the right knee had become painful on use, perhaps from favoring the left knee.  The right knee appeared normal during a physical inspection, but X-rays showed very early right knee degenerative joint disease.

During a June 2008 VA compensation examination, the Veteran reported an aching or throbbing pain in the right knee, but denied locking and instability.  The examiner found full range of motion of the right knee and no evidence of instability.  All other diagnostic tests were negative. The diagnosis was ischial tibial band syndrome.  No explanation or rationale for this diagnosis was offered.  The report mentions that knee X-rays were negative.  

An August 2009 VA out-patient treatment report notes that a magnetic resonance imaging study (MRI) had confirmed right knee degenerative joint disease.  

In his August 2009 substantive appeal, the Veteran argued that painful motion of the knees warranted a compensable rating.

An April 2011 Air Force clinic record notes moderate tenderness to pressure over the medial collateral ligament.  X-rays were normal.  An April 2011 MRI showed a developing right knee osteo-chondral defect and a Baker's cyst.

In June 2011, the Veteran testified before the undersigned that both knees are painful and must be replaced.  He also testified that both knees are unstable and that knee braces for both knees are used.  This testimony appears to be competent with respect to wearing knee braces; however, the medical experts have found no right knee instability. Thus, the Veteran's competence to diagnosis right knee instability is called into question.  38 C.F.R. § 3.159; Jandreau, supra.  

From the facts discussed above, it is clear that throughout the appeal period, the right knee disability has been manifested by painful motion, both in extension and in flexion, although full range of motion is possible.  Where a claimant has arthritis

 and instability of a knee, separate ratings are authorized under 38 C.F.R. § 4.71a.  VAOPGCPREC 23-97.  Although the Veteran has complained of instability, the medical experts disagreed and found, instead, that the right knee is entirely stable.  Thus, a separate rating for instability is not warranted.

Where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  GC held that these separate ratings should each [emphasis added] take into consideration any additional functional loss due to pain under 38 C.F.R. § 4.40 and DeLuca, and that these separate ratings do not amount to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 9-2004.  

Because painful motion of the right knee is documented, and because 38 C.F.R. § 4.59 states, "It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint," the right knee must be awarded at least the minimum compensable ratings for painful flexion and painful extension.  

Comparing the manifestations of pain on extension and pain on flexion with the criteria of the rating schedule, and noting that flexion and extension both are responsible for painful function of the right knee, the criteria for separate 10 percent schedular ratings are more nearly approximated, both in extension and flexion of the right knee.  This award also takes into account the tenets of DeLuca, supra.  The criteria for schedular ratings greater than 10 percent under Diagnostic Code 5260 and 5261 are not more nearly approximated because moderate limitation of motion of the right knee, in extension or flexion, is not shown.  

The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  After considering all the evidence of record, including the testimony, the Board finds that the evidence favors an initial 10 percent rating for right knee painfully limited motion in extension and an initial 10 percent rating for right knee painfully limited motion in flexion.  The claim will therefore be granted.

Left Knee

Service connection is in effect for residuals of left knee meniscal repair and plica repair.  The left knee has been rated noncompensably (zero percent) for the initial appeal period under Diagnostic Code 5261.  As noted above, under Diagnostic Code 5261, extension limited to 45 degrees is 50 percent.  Extension limited to 30 degrees is 40 percent.  Extension limited to 20 degrees is 30 percent.  Extension limited to 15 degrees is 20 percent.  Extension limited to 10 degrees is 10 percent.  Extension limited to 5 degrees is 0 percent.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261 (2011).    

Also, as noted earlier, flexion of the knee limited to 15 degrees is 30 percent.  Flexion limited to 30 degrees is 20 percent.  Flexion limited to 45 degrees is 10 percent.  Flexion greater than 45 degrees is not compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5260 (2011).   

A March 2004 Lakenheath clinic report notes increased left knee lateral collateral ligament laxity with a click and a McMurry sign (a positive McMurray's sign/test is a cartilage click during knee manipulation and indicates meniscal injury, Dorland's Illustrated Medical Dictionary 1525, 1679 (28th ed. 1994)).  The assessment was questionable chronic laxity.  

In February 2007, Dr. Lloyd examined the left knee and noted more-or-less continuous left knee pain exacerbated by walking and prolonged standing.  The Veteran could not run, squat, or kneel.  Negotiating stairs was painful.  Because of these limitations, the Veteran had put on excess weight.  Moreover, the Veteran reported that he could not work because of left knee pain.  The left knee was tender at the medial joint line.  The left knee hyper-extended 10 degrees.  Drawer test of the left knee revealed 1-cm of anterior-posterior movement, although the left knee had never locked-up or given way.  X-rays showed tiny effusion in the left knee.  The assessment included instability of the left knee with slight radiographic features.

A May 2008 military clinic record notes that mild effusion was seen at the left knee.  There was minimal crepitus, but mild to moderate joint-line tenderness.  There was full range of motion.  The joint was stable.  X-rays showed mild tilting of the patella, although another May 2008 X-ray was normal.  The diagnoses were history of chondral defect; history of meniscus tear; possible recurrent meniscus tear and internal derangement; and, mild patellofemoral syndrome.  A June 2008 MRI report notes chondromalacia patella, degenerative arthritis, and possible synovitis.  The left knee was injected with dexamethasone.  

During a June 2008 VA compensation examination (performed by a certified physician's assistant), the Veteran reported progressive burning, aching, throbbing, and sharp pains at the left patella and medial meniscus with "some instability" while stair-climbing.  There were flare-ups of increased pain also.  The examiner found full range of motion of the left knee, medial and lateral joint line tenderness, and no evidence of instability.  Patellar grinding was noted.  A left knee surgery scar was well-healed.  The diagnosis was status post left meniscal tear and plica repair with osteochondritis dessicans (osteochondritis dessicans is inflammation of both bone and cartilage, with splitting of pieces of cartilage into the joint, Dorland's Illustrated Medical Dictionary 1199 (28th ed. 1994)).  The report mentions that bilateral knee X-rays were negative.  

In his August 2009 substantive appeal, the Veteran argued that painful motion of the knees warrants a compensable rating for each knee.

An April 2011 Air Force clinic record notes moderate tenderness to pressure over the medial collateral ligament.  X-rays were normal.  An April 2011 MRI study showed a developing right knee osteo-chondral defect and a Baker's cyst.

In June 2011, the Veteran testified before the undersigned that both knees are painful and must be replaced.  He also testified that both knees are unstable and that knee braces for both knees are used.  This testimony appears to be

competent with respect to wearing knee braces and competent with respect to instability, as medical health professionals have documented left knee laxity and instability.  38 C.F.R. § 3.159; Jandreau, supra.  

The facts discussed strongly suggest that although full range of left knee motion is shown, the left knee is painful on use.  Also shown by health professionals are left knee antero-posterior laxity and 10 degrees of hyper-extension.  Although lateral instability has not been found, a compensable rating is also warranted under Diagnostic Code 5257 for recurrent subluxation.  The 1-cm of antero-posterior laxity and the 10 degrees of hyperextension will therefore be rated as recurrent subluxation.  Resolving any remaining doubt in favor of the Veteran, the left knee disability has been manifested throughout the appeal period by painful motion, both in extension and in flexion, and by slight, recurrent subluxation.  

Comparing the manifestations to the rating criteria, the criteria of a 10 percent rating for slight subluxation of the left knee are more nearly approximated.  Next, the criteria for a minimum compensable rating for painful flexion are more nearly approximated under Diagnostic Code 5260.  Finally, the criteria for a minimum compensable rating for painful extension are more nearly approximated under Diagnostic Code 5261.  This takes into account the tenets of DeLuca, supra, and 38 C.F.R. § 4.59, painful motion.  

The criteria for a schedular rating greater than 10 percent under Diagnostic Code 5257 are not more nearly approximated because moderate instability or moderate subluxation of the left knee is not shown.  The criteria for schedular ratings greater than 10 percent under Diagnostic Code 5260 and 5261 are not more nearly approximated because moderate limitation of motion in extension or flexion of the left knee is not shown.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, supra.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors an initial 10 percent rating for left knee painfully limited motion in extension, an initial 10 percent rating for left knee painfully limited motion in flexion, and an initial 10 percent rating for left knee slight subluxation.  The claim will therefore be granted.

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability, an extra-schedular evaluation will be assigned.  Where the Veteran has alleged or asserted that the schedular rating is inadequate or where the evidence shows exceptional or unusual circumstances, the Board must specifically adjudicate the issue of whether an extraschedular rating is appropriate, and if there is enough such evidence, the Board must direct that the matter be referred to the VA Central Office for consideration.  Colayong v. West 12 Vet. App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this case, an inferred TDIU claim will be remanded for development and adjudication.


ORDER

Service connection for lumbar degenerative disc disease, thoracic scoliosis, and/or osteoarthritis of the thoracic spine is denied.

An initial schedular 30 percent schedular rating for cephalgia is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits. 

An initial 10 percent rating for right knee limited motion in flexion is granted, subject to the laws and regulations governing payment of monetary benefits.  

An initial 10 percent rating for the right knee limited motion in extension is granted, subject to the laws and regulations governing payment of monetary benefits.  

An initial 10 percent rating for the left knee limited motion in flexion is granted, subject to the laws and regulations governing payment of monetary benefits.  

An initial 10 percent rating for the left knee limited motion in extension is granted, subject to the laws and regulations governing payment of monetary benefits.  

An initial 10 percent rating for the left knee recurrent subluxation is granted, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Tinnitus

The Veteran seeks service connection for tinnitus.  According to a May 2008 VA audiometry evaluation, the Veteran denied "cranial trauma," but he did report noise exposure and a gradual onset of tinnitus during Desert Storm.  He reported that tinnitus occurs about once per week and lasts about one minute.  The audiologist concluded with this: "It is my opinion that this Veteran's tinnitus is not the result of acoustic trauma incurred during active military service."  Regardless of what he told the audiologist, the Veteran later reported different facts.   

In October 2008, the Veteran reported, in his notice of disagreement, a possibility that tinnitus is related to a head injury and traumatic brain injury that he incurred while training.  Later, on his VA Form 9, Appeal to the Board of Veterans' Appeals, he asserted that tinnitus began during, and has been constant since, active service.  He testified before the undersigned in June 2011 that he first noticed tinnitus while serving in the Persian Gulf and that he suffered many explosions, gunfire, and missile firings while serving there. 

Because the Veteran asserted that tinnitus might be related to a head injury, and because the VA audiologist dissociated tinnitus from "acoustic trauma" only, VA's duty to assist includes offering the Veteran an appropriate examination to determine the likelihood that his tinnitus is related to a claimed head injury.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA's duty to assist includes obtaining a medical opinion on the matter).  

TDIU

Dr. L.'s February 2007 report mentions that the Veteran reported that he could not work because of left knee pain.  This raises the issue of entitlement to TDIU.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with Rice, supra.  

Accordingly, the case is REMANDED to the AMC for the following action:

1.  The AMC should make arrangements for an examination by an otolaryngologist or other appropriate specialist to determine the nature and etiology of the Veteran's tinnitus.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file, note that review in the report, elicit a history of relevant symptoms from the Veteran, examine him, and offer a diagnosis, if appropriate.  If tinnitus is found, the physician is asked to address whether it is at least as likely as not (50 percent or greater possibility) that it was caused by a head injury and/or acoustic trauma suffered during active service.    

The physician should offer a rationale for any conclusion in a legible report.  If the question cannot be answered, the physician should state the reason.  

2.  Following the above, the AMC should develop the TDIU claim as necessary.  Following development and adjudication of the TDIU claim, if the benefit is not granted, the AMC should submit it to the Director, Compensation and Pension Service, for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) and § 3.321 (b).  

3.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


